Case 2:20-mc-50804-LJM ECF No. 23, PagelD.272 Filed 06/09/21 Page1of5

IN THE UNITED STATES EASTERN DISTRICT COURT IN
AND FOR MICHIGAN _

 

 

 

=
* Case No. 20 MC 30804 i
STATE OF MICHIGAN
POLICE & FIRE RETIREMENT SYSTEM OF
THE CITY OF DETROIT
DAVID CETLINSKI
KELLY TAPPER
CASSANDRA CHILDRESS
RONALD KING *
Plaintiff * SUPERIOR
KM * FOREIGN COURT
* CHARGE
THOMAS JAMES BROWN *
Defendant *
*
WRIT OF MANDAMUS

A (writ of) mandamus is an order from a court to an_ inferior
government official ordering the government official to properly fulfill their
official duties or correct an abuse of discretion. (See, e.g. Cheney v. United
States Dist. Court For D.C. (03-475) 542 U.S. 367 (2004) 334 F.3d 1096.)
According to the U.S. Attorney Office, "Mandamus is an extraordinary
remedy, which should only be used in exceptional circumstances of peculiar
emergency or public importance."

"Fraud On The Court By An Officer Of The Court” And “Disqualification Of Judges,
State and Federal"

1. Who is an "officer of the court"?
2. What is "fraud on the court"?
3. What effect does an act of "fraud upon the court" have upon the court proceeding?

4, What causes the "Disqualification of Judges?"

1. Who is an "officer of the court?" A judge is an officer of the court, as well as are all
attomeys. A state judge is a state judicial officer, paid by the State to act impartially and
lawfully. A federal judge is a federal judicial officer, paid by the federal government to act
impartially and lawfully. State and federal attorneys fall into the same general category and must
meet the same requirements. A judge is not the court. People v. Zajic, $8 IIl_App.3d 477, 410

Page 1 of 5
Case 2:20-mc-50804-LJM ECF No. 23, PagelD.273 Filed 06/09/21 Page 2 of 5

N.E.2d 626 (1980).

2. What is "fraud on the court"? Whenever any officer of the court commits fraud during
a proceeding in the court, he/she is Fraud upon the court engaged in “fraud upon the court”. In
Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated "Fraud upon the
court is fraud which is directed to the judicial machinery itself and is not fraud between the
parties or fraudulent documents, false statements or perjury. -.. It is where the court or a member
is corrupted or influenced or influence is attempted or where the judge has not performed his
judicial function --- thus where the impartial functions of the court have been directly corrupted."
"Fraud upon the court" has been defined by the 7th Circuit Court of Appeals to "embrace that
species of fraud which does, or attempts to, defile the court itself, or is a fraud perpetrated by
officers of the court so that the judicial machinery can not perform in the usual manner its
impartial task of adjudging cases that are presented for adjudication." Kenner v. C.LR., 387 F.3d
689 (1968); 7 Moore's Federal Practice, 2d ed., p. 512, { 60.23, The 7th Circuit further stated "a
decision produced by fraud upon the court is not in essence a decision at all, and never becomes
final."

3. What effect does an act of "fraud upon the court" have upon the court proceeding?
"Fraud upon the court" makes void the orders and judgments of that court. It is also clear and
well-settled Illinois and Other States law including Michigan that any attempt to commit "fraud
upon the court" vitiates the entire proceeding. The People of the State of Illinois v. Fred E.
Sterling, 357 Ill. 354; 192 N.E. 229 (1934) ("The maxim that fraud vitiates every transaction into
which it enters applies to judgments as well as to contracts and other transactions."); Allen F,
Moore v. Stanley F. Sievers, 336 II]. 316; 168 N.E. 259 (1929) ("The maxim that fraud vitiates
every transaction into which it enters ..."); In re Village of Willowbrook, 37 Ill.App.2d 393
(1962) ("It is axiomatic that fraud vitiates everything."); Dunham v. Dunham, 57 LLApp. 475
(1894), affirmed 162 Ill. 589 (1896); Skelly Oil Co, v. Universal Oil Products Co., 338 Ill_App.
79, 86 N.E.2d 875, 883-4 (1949); Thomas Stasel v. The American Home Security Corporation,
362 Ll. 350; 199 N.E. 798 (1935). Under Illinois and Federal law, when any officer of the court
has committed "fraud upon the court", the orders and judgment of that court are void, of no legal

force or effect.

4. What causes the "Disqualification of Judges?" Federal law requires the automatic
disqualification of a Federal judge under certain circumstances. In 1994, the U.S. Supreme Court
held that "Disqualification is required if an objective observer would entertain reasonable
questions about the judge's impartiality. If a judge's attitude or state of mind leads a detached
observer to conclude that a fair and impartial hearing is unlikely, the judge must be disqualified.”
[Emphasis added]. Liteky v. U.S., 114 S.Ct. 1147, 1162 (1994). Courts have repeatedly held that
positive proof of the partiality of a judge is not a requirement, only the appearance of partiality.
Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 108 S.Ct. 2194 (1988) (what
matters is not the reality of bias or prejudice but its appearance); United States v. Balistrieri, 779
F.2d 1191 (7th Cir. 1985) (Section 455(a) "is directed against the appearance of partiality,
whether or not the judge is actually biased.") ("Section 455(a) of the Judicial Code, 28 U.S.C.
§455(a), 1s not intended to protect litigants from actual bias in their judge but rather to promote

Page 2 of 5
Case 2:20-mc-50804-LJM ECF No. 23, PagelD.274 Filed 06/09/21 Page 3of5

public confidence in the impartiality of the judicial Fraud upon the court process."). That Court
also stated that Section 455(a) "requires a judge to recuse himself in any proceeding in which her
impartiality might reasonably be questioned.” T: aylor v. O'Grady, 888 F.2d 1189 (7th Cir. 1989).
In Pfizer Inc. v. Lord, 456 F.2d 532 (8th Cir. 1972), the Court stated that "It is important that the
litigant not only actually receive justice, but that he believes that he has received justice.” The
Supreme Court has muled and has reaffirmed the principle that "justice must satisfy the
appearance of justice", Levine v. United States, 362 U.S. 610, 80 5.Ct. 1038 (1960), citing Offutt
y. United States, 348 U.S. 11, 14, 75 S.Ct. 11, 13 (1954). A judge receiving a bribe from an
interested party over which he is presiding, does not give the appearance of justice. "Recusal
under Section 455 is self-executing; a party need not file affidavits in support of recusal and the
judge is obligated to recuse herself sua sponte under the stated circumstances. " Taylor v.
O'Grady, 888 F.2d 1189 (7th Cir. 1989). Further, the judge has a legal duty to disqualify himself
even if there is no motion asking for his disqualification. The Seventh Circuit Court of Appeals
further stated that "We think that this language [455(a)] imposes a duty on the judge to act sua
sponte, even if no motion or affidavit is filed." Balistrieri, at 1202. Judges do not have discretion
not to disqualify themselves. By law, they are bound to follow the law. Should a judge not
disqualify himself as required by law, then the judge has given another example of his
"appearance of partiality" which, possibly, further disqualifies the judge. Should another judge
not accept the disqualification of the judge, then the second judge has evidenced an "appearance
of partiality” and has possibly disqualified himself/herself. None of the orders issued by any
judge who has been disqualified by law would appear to be valid. It would appear that they are
void as a matter of law, and are of no legal force or effect. Should a judge not disqualify himself,
then the judge is violation of the Duc Process Clause of the U.S. Constitution. United States v.
Sciuto, 521 F.2d 842, 845 (7th Cir. 1996) ("The right to a tribunal free from bias or prejudice is
based, not on section 144, but on the Due Process Clause."). Should a judge issue any order after
he has been disqualified by law, and if the party has been denied of any of his / her property, then
the judge may have been engaged in the Federal Crime of "interference with interstate
commerce". The judge has acted in the judge's personal capacity and not in the judge's judicial
capacity. It has been said that this judge, acting in this manner, has no more lawful authority than
someone's next-door neighbor (provided that he is not a judge). However some judges may not
follow the law. If you were a non-represented litigant, and should the court not follow the law as
to nonrepresented litigants, then the judge has expressed an "appearance of partiality" and, under
the law, it would seem that he/she has disqualified him/herself. However, since not all judges
keep up to date in the law, and since not all judges follow the law, it is possible that a judge may
not know the ruling of the U.S. Supreme Court and the other courts on this subject. Notice that it
states "disqualification is required" and that a judge "must be disqualified" under certain
circumstances. The Supreme Court has also held that if a judge wars against the Constitution, or
if he acts without jurisdiction, he has engaged in treason to the Constitution. If a judge acts afier
he has been automatically disqualified by law, then he is acting without jurisdiction, and that
suggest that he is then engaging in criminal acts of treason, and may be engaged in extortion and
the interference with interstate commerce. Courts have repeatedly ruled that judges have no
immunity for their criminal acts. Since Fraud upon the court both treason and the interference

Page 3 of 5
Case 2:20-mc-50804-LJM ECF No. 23, PagelD.275 Filed 06/09/21 Page 4of5

with interstate commerce are criminal acts, no judge has immunity to engage in such acts.

By the Power and Authority invested as an Moorish American Consular Court
Territorial Magistrate of a Foreign Court; I am, Thomas James Brown Bey as the Inherit
Moorish American National People an Moorish National Republic Federal Government
Citizen/Creditor standing over my “UNITED STATES POSTAL Person” the DEFENDANT.
Therefore, I stand to CHARGE this COURT, the “UNITED STATES/STATE OF MICHIGAN
Administrative BAR and POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT and all Agents, as a UNITED STATES POSTAL STATE Agency to process to all of
the US POSTAL “John Doe” THOMAS JAMES BROWN, the DEFENDANT'S Charges
Fraudulent IRS LEVY and Fraudulent GARNISHMENT by POLICE & FIRE RETIREMENT
SYSTEM FOR THE CITY OF DETROIT are to be Discharged and all Funds taken returned to
Thomas James Brown within the 3 Days of Grace with their Full and Complete Settlement by
the means of Set-Offs from his US POSTAL Trust Fund account #368725/62; with a USPS
POSTAL ESTATE Depository Bank Routing # 071000301 Account # 81464396 to allow for
the transferring my USPS POSTAL Depository Credited Asset Funds and at the same time the
Just Compensation is Claimed for appearance and Fraud is to be deliver up to this Magistrate as

the Inherit Moorish American Creditor.

Per the Constitution for the United States of America and its Amendments: the American
Foundational Laws for the Peoples Governmental Enterprise.

> The Right to petition the government for a Redress of Grievances, is secured to the people.
Amendm. Art. 1.

> Congress shall not ESTABLISH any Religion. Amendm. Art. 1.
> The People are SECURED in their Persons. Amendm. Art. 4.

> “Nor shall private property be taken for public use, without Just Compensation.” Amendm.
Art. 5.

* The judicial power of the United States (referring to all of the States) shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against one of the United States
(of America as an American Citizen) by citizens of another state, or by citizens or subjects of any
foreign state (ic. the POSTAL STATES — the UNITED STATES and the STATE OF MICHIGAN
byway the 14° amendment), Amendm. Art. 11.

>» “No person shall be convicted of treason unless on the testimony of two witness to the same
overt act, or on the confession in open court.” Art. 3, Section 3.

There is but one major Creditor in this country and that is this Moorish American
National Blooded Magistrate for all others are false creditors because they are in FACT - Public
POSTAL Debtors. The usage of False Attainders per the Confiscation Act of 1862 and the
Trading with the Enemy Act of 1917 combined are in violation of the Constitution; Arr. , Sect.
9 ef. 3; Art. i Sect. 70 and Art. Hi, Sect. 3, cl. 2. The UNITED STATES and the STATE OF
MICHIGAN are the users of the DEFENDANT’s Credits; they are the Beneficiaries who owe

usage rent and they can only claim a setoff against of the amount of rent they owe for their

services given or justifiable American Public infractions.

 

Page 4 of 5
Case 2:20-mc-50804-LJM ECF No. 23, PagelD.276 Filed 06/09/21 Page5of5

I, Thomas James Brown Bey as a Foreign Court Magistrate by my Signature as the
Undersigned make this Affidavit CHARGE. I depose, affirm and certify that I have written
and reread this document. 1 am competent, knowledgeable and stand behind the contents thereof
to the best of my Truths, Knowledge and Beliefs. Therefore this document now stands as the
FACTS in Law for this case, which are to be the Truth, Correct and Complete.

CHARGE Signed and Sealed on this reel day of As in the present year of
Two Thousand and Twenty One.

   

Autograph by: —\n &Mnas

Thomas James Brown Bey;"a

All rights reserved without Prejudice.

Page 5 of 5
